DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 2 & 4 are cancelled. 
Claims 1, 3, 5 - 20 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein the bridge member is formed by a patient support and contains the MR responsive material at least along the surface to face the patient to be examined, such that the separated body parts and the bridge member form a path between the separated body parts along which path the fat-like MR response is emitted”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims  3, 5 – 7, 10—12, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 8, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein the bridge member is formed by a stabilization bag that is shaped and/or is deformable to keep the separate body parts in position and provide a magnetic signal emitting path connecting the separated body parts”

in combination with the rest of the limitations of the claim. 
d. With respect to claims  13—15 the claims have been found allowable due to their dependencies on claim 8.
e. With respect to claim 9, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“comprising positioning a bridge member comprising a MR responsive fat-like material in response to RF excitation emits magnetic resonance signals having an appreciable signal-to-noise ratio (SNR) and— such that said response resembles fat-like tissue’s magnetic resonance response along a path of the bridge member connecting the separated body parts”.

in combination with the rest of the limitations of the claim. 
f. With respect to claims  16—20 the claims have been found allowable due to their dependencies on claim 9.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone 

number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852






	
	
!